Opinion by
Mb. Justice Potteb,
This action was brought by the plaintiff on a policy of insurance issued by the defendant company, July 11, 1896, for the term of five years, from June 30, 1896, insuring the personal property and the buildings of the plaintiff. A condition of the policy, printed in the body thereof, was as follows:
“ This entire policy, unless otherwise provided by agreement endorsed hereon, or added thereto, shall be void if any change, other than by the death of the insured, take place in the interest, title, or possession of the subject of insurance (except change of occupants, without increase of hazard), whether by legal process or judgment, or by voluntary act of the insured or otherwise.”
On September 16, 1896, the plaintiff and his wife conveyed the land and buildings which were insured, to John Morse, by a warranty deed in the usual form. This was without notice *342to the defendant company, and without its consent. The deed was placed on record January IB, 1897. The property was subsequently re-conveyed by John Morse and wife to the plain-' tiff, Edwin L. Bemis, by deed dated February 20, 1897, and not recorded until April 27,1897, twenty-four days after the loss by fire had occurred.
If the conveyance of the property by the insured, as above stated, during the term covered by the policy, was a violation of its terms, then the policy was void.
“ The law of the relation between the insurer and the insured, is the policy, with all its clauses, conditions and stipulations, by which their mutual rights and liabilities are defined and measured: ” West Branch Insurance Co. v. Helfenstein, 40 Pa. 289. In this case the policy stipulates that it “ shall be void if any change .... take place in the interest, title, or possession of the subject of insurance.” The plaintiff Was bound to know this provision of the contract. The prohibition is against any change in the title, or in any interest less than the title. The condition is an entirely proper one, and, having been made a part of the contract, the company had a right to rely upon it; indeed the relation of insurer and insured was only created by means of the offer upon the part of the company, subject to the exact conditions expressed in the policy, and the acceptance thereof by the plaintiff. The insurer clearly stipulated that any change in title, or in interest without its consent should avoid the policy. Presumably it had good reason for inserting such a condition, but as to that we need not inquire. .The parties made their own contract. Yet, in the face of the prohibition of any change in the title or interest in the property, the plaintiff executed a deed of conveyance, with covenant of warranty in the ordinary form, and duly acknowledged and recorded it. He thus absolutely parted with the legal title to the property, and, in so doing, violated the very letter of the condition of the policy, stipulating that there should be no change in the title without the consent of the insurer. It is idle for a party to execute a solemn deed of conveyance, purporting to be for a large consideration, duly acknowledge and record the conveyance, and then set up the claim that he has not parted with his ownership of the property, in any degree. Yet tins is the contention of the appellee in *343this case. If the grantor intended anything less than an absolute conveyance of his title and interest, no such intimation appears in the deed. The relation of insurer and insured was terminated when the condition was thus voluntarily broken by the act of the insured. It could not be restored without the express or implied consent of the insurer. No such consent was given.
The first and second assignments of error are sustained, and the judgment is reversed.